                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 RANDY RUSSELL YBARRA,

                         Plaintiff,

         v.                                               CAUSE NO. 3:18-CV-404-DRL-MGG

 WEXFORD MEDICAL, DOCTOR
 MARTHAKIS, and DIANE THEWS,

                         Defendants.

                                       OPINION AND ORDER

        Randy Russell Ybarra, a prisoner without a lawyer, filed a second amended complaint. See ECF

1, 26, and 115. The first 58 paragraphs are the same as the original complaint, the first amended

complaint, and the second amended complaint. When the court screened the two prior complaints, it

reached the same conclusion about which claims from those paragraphs could proceed and which had

to be dismissed. ECF 3 and 46. Mr. Ybarra has not presented a reason to change the analysis of those

first 58 paragraphs. Therefore, the court will not modify its previous rulings as to them:

        [Mr.] Ybarra plausibly alleged Nurse Practitioner Diane Thews was deliberately
        indifferent to his need for medical treatment of his chronic eczema and psoriasis in
        violation of the Eighth Amendment by refusing to provide him with Minerin Creme,
        a non-prescription moisturizer, for the treatment of his chronic eczema and psoriasis
        even though he is indigent and unable to purchase it or an alternative from
        commissary. He plausibly alleged Wexford Medical has a policy or practice of denying
        needed non-prescription medical products to indigent inmates in violation of the
        Eighth Amendment. Finally, he plausibly alleged Dr. Marthakis violated the Eighth
        Amendment by denying him medical treatment for glass in his right foot. As previously
        explained (ECF 3), none of the other allegations in the original complaint (all of which
        are repeated in the amended complaint) state a claim.

ECF 46 at 1-2. See also Minch v. City of Chicago, 486 F.3d 294, 301 (7th Cir. 2007) (“the law of the case

doctrine embodies the notion that a court ought not to re-visit an earlier ruling in a case absent a

compelling reason, such as manifest error or a change in the law, that warrants re-examination”).
        A filing by an unrepresented party “is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations omitted). Nevertheless,

pursuant to 28 U.S.C. § 1915A, the court must review the merits of a prisoner complaint and dismiss

it if the action is frivolous or malicious, fails to state a claim upon which relief may be granted, or

seeks monetary relief against a defendant who is immune from such relief.

        In the second amended complaint, Mr. Ybarra now alleges Dr. Nancy Marthakis was

deliberately indifferent because she prescribed hydrocortisone cream rather than minerin cream for

his psoriasis and eczema. For medical professionals to be held liable for deliberate indifference to a

serious medical need, they must make a decision that represents “such a substantial departure from

accepted professional judgment, practice, or standards, as to demonstrate that the person responsible

actually did not base the decision on such a judgment.” Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir.

2008). The U.S. National Library of Medicine explains that hydrocortisone “[temporarily] relieves

itching associated with minor skin irritations, inflammation and rashes due to: eczema, psoriasis.”

Hydrocortisone, National Institutes of Health, available at https://dailymed.nlm.nih.gov/dailymed.

Minerin cream is not a medication and is not included in the U.S. National Library of Medicine. Rather,

it is “a moisturizer to treat or prevent dry, rough, scaly, itchy skin and minor skin irritations.” Minerin

Cream, WebMD, available at https://www.webmd.com/. As such, it was not deliberately indifferent

for Dr. Marthakis to have prescribed hydrocortisone rather than minerin cream.

        Mr. Ybarra argues hydrocortisone should not have been prescribed for a year because he does

not believe it is a long-term treatment. Hydrocortisone provides only temporary relief and has

limitations generally on its daily use. See Hydrocortisone, National Institutes of Health, available at

https://dailymed.nlm.nih.gov/dailymed. However, there is no indication it cannot be used for a year

or more. Id. Though Mr. Ybarra disagrees with Dr. Marthakis’ decision to prescribe hydrocortisone, a



                                                    2
mere disagreement with a medical professional about the appropriate course of treatment does not

establish deliberate indifference. Arnett v. Webster, 658 F.3d 742, 751 (7th Cir. 2011).

        Mr. Ybarra alleges Dr. Marthakis prescribed coal tar shampoo even though it had not

successfully controlled his symptoms when previously prescribed by another doctor. However, topical

psoriasis treatments can stop working—or start working even if they failed in the past. See Topical

Treatments for Psoriasis, WebMD, available at https://www.webmd.com/skin-problems-and-

treatments/psoriasis/topical-treatments-psoriasis#1. “Coal tar can be very effective. Some people see

complete clearing with coal tar and long remissions.” Psoriasis Treatment: Coal Tar, American Academy

of Dermatology, https://www.aad.org/diseases/ psoriasis/psoriasis-coal-tar#. Therefore, it was not

deliberately indifferent to have tried coal tar again though it had not worked before. When it proved

unsuccessful again, she prescribed an alternative (requested by Mr. Ybarra) that was not approved by

Wexford. This was not deliberately indifferent and does not state a claim against Dr. Marthakis.

Because Mr. Ybarra is already proceeding on a claim against Wexford based on these facts, this is not

a new claim against it.

        Mr. Ybarra alleges Dr. Marthakis falsely told him he could receive non-prescription products

from commissary if he signed a form. He signed the form, but commissary would not give him those

items for free. To the extent he is trying to sue because she lied to him, mere verbal abuse does not

state a claim. DeWalt v. Carter, 224 F.3d 607, 612 (7th Cir. 2000). Though verbal abuse that creates a

risk of physical injury is actionable, it is not plausible to infer that these statements placed him at risk.

See Beal v. Foster, 803 F.3d 356, 357-58 (7th Cir. 2015). To the extent there was any risk of physical

injury, it was because of the lack of access to the non-prescription products. However, Mr. Ybarra is

already proceeding on a claim against Wexford based on not receiving non-prescription products from

medical. These new allegations do not change that claim nor state an independent claim against Dr.

Marthakis.



                                                     3
        Mr. Ybarra alleges Dr. Marthakis retaliated against him for prosecuting this lawsuit against her

by having prison officials drug test him. “To prevail on his First Amendment retaliation claim, [the

plaintiff] must show that (1) he engaged in activity protected by the First Amendment; (2) he suffered

a deprivation that would likely deter First Amendment activity in the future; and (3) the First

Amendment activity was at least a motivating factor in the Defendants’ decision to take the retaliatory

action.” Gomez v. Randle, 680 F.3d 859, 866 (7th Cir. 2012) (quotation marks and citations omitted).

“There is, of course, a de minimis level of imposition with which the Constitution is not concerned.”

Ingraham v. Wright, 430 U.S. 651, 674 (1977).

        Only retaliatory conduct that would deter a similarly situated individual of ordinary
        firmness from exercising his or her constitutional rights constitutes an adverse action
        for a claim of retaliation. Otherwise, the retaliatory act is simply de minimis and
        therefore outside the ambit of constitutional protection. This objective inquiry is not
        static across contexts, but rather must be tailored to the different circumstances in
        which retaliation claims arise. Prisoners may be required to tolerate more than public
        employees, who may be required to tolerate more than average citizens, before a
        retaliatory action taken against them is considered adverse.

Dawes v. Walker, 239 F.3d 489, 493 (2nd Cir. 2001) (citations and quotation marks omitted); see also

Bart v. Telford, 677 F.2d 622, 625 (7th Cir. 1982). Here, it is not reasonable to believe a prisoner of

ordinary firmness would be deterred from litigating a claim to obtain healthcare because he was

subjected to a single drug test. Prisoners are regularly subjected to random drug testing. Whitman v.

Nesic, 368 F.3d 931, 935 (7th Cir. 2004) (“Being made to stand naked twenty minutes as part of a

random drug-testing policy is not a ‘sufficiently serious’ condition of confinement to rise to the level

of a constitutional violation.). The allegation that this drug test was not otherwise justifiable does not

state a claim.

        None of the new paragraphs in the second amended complaint have added or modified any

of the claims on which Mr. Ybarra was granted leave to proceed based on his first amended complaint.

This case will therefore proceed with the same claims and defendants. Because all defendants have




                                                    4
already filed an answer in response to these claims, it is unnecessary for them to file another answer

to the second amended complaint. See ECF 52.

       Finally, Mr. Ybarra filed a fifth motion asking for preliminary injunctive relief. See ECF 7, 72,

80, 97, and 122. This time he asks for treatment “for the eczema and psoriasis issues on his scalp.”

ECF 122 at 1. He also asks for the defendants to submit photographs of his scalp. Id. A “preliminary

injunction is an extraordinary and drastic remedy, one that should not be granted unless the movant,

by a clear showing, carries the burden of persuasion.” Mazurek v. Armstrong, 520 U.S. 968, 972 (1997).

       To obtain a preliminary injunction, a plaintiff must first show that: (1) without such
       relief, it will suffer irreparable harm before final resolution of its claims; (2) traditional
       legal remedies would be inadequate; and (3) it has some likelihood of success on the
       merits. If a plaintiff makes such a showing, the court next must weigh the harm the
       plaintiff will suffer without an injunction against the harm the defendant will suffer
       with one. This assessment is made on a sliding scale: The more likely the plaintiff is to
       win, the less heavily need the balance of harms weigh in his favor; the less likely he is
       to win, the more need it weigh in his favor. Finally, the court must ask whether the
       preliminary injunction is in the public interest, which entails taking into account any
       effects on non-parties. Ultimately, the moving party bears the burden of showing that
       a preliminary injunction is warranted.

Courthouse News Serv. v. Brown, 908 F.3d 1063, 1068 (7th Cir. 2018) (citations and quotation marks

omitted).

       Mr. Ybarra is proceeding on a claim against Wexford Medical for permanent injunctive relief

to obtain needed non-prescription medical products when he is indigent as required by the Eighth

Amendment. This is the only claim in this case that is related to this preliminary injunction request.

Therefore, only Wexford Medical needs to respond to this motion because there is no chance of

success on the merits against either of the other two defendants.

       For these reasons, the court:

       (1) GRANTS Randy Russell Ybarra leave to proceed against Diane Thews in her individual

capacity for compensatory and punitive damages for denying him medical treatment for his chronic

eczema and psoriasis in violation of the Eighth Amendment;



                                                     5
        (2) GRANTS Randy Russell Ybarra leave to proceed against Wexford Medical for

compensatory and punitive damages for enforcing a policy or practice of denying needed non-

prescription medical products to indigent inmates in violation of the Eighth Amendment;

        (3) GRANTS Randy Russell Ybarra leave to proceed against Wexford Medical for injunctive

relief to obtain needed non-prescription medical products when he is indigent as required by the

Eighth Amendment;

        (4) GRANTS Randy Russell Ybarra leave to proceed against Dr. Marthakis in her individual

capacity for compensatory and punitive damages for denying him medical treatment for glass in his

right foot in violation of the Eighth Amendment;

        (5) GRANTS Randy Russell Ybarra leave to proceed against Dr. Marthakis in her official

capacity for injunctive relief to obtain medical treatment for glass in his right foot as required by the

Eighth Amendment;

        (6) DISMISSES all other claims;

        (7) LIFTS the stay;

        (8) FINDS, pursuant to 42 U.S.C. § 1997e(g)(2), that the defendants need not file an answer

to the second amended complaint (ECF 115) because the claims and defendants are unchanged; and

        (9) GRANTS Wexford Medical until January 9, 2020 to file a response to the preliminary

injunction motion (ECF 121).

        SO ORDERED.

        December 12, 2019                               s/ Damon R. Leichty
                                                        Judge, United States District Court




                                                   6
